The only ground of appeal is as follows: "Because the Passaic County Circuit Court erred in giving judgment to the defendant instead of to the plaintiff." This is not a valid ground for reversal. "It frequently has been held by our courts that where the appeal is taken directly from a judgment entered in the trial court, the appellant must state specifically the grounds upon which the appeal is based, and that a general averment such as that in the present case is only valid where the judgment sought to be reviewed in this court is one rendered by the court from which the appeal is taken while it was sitting in review of the judgment of a lower tribunal. Among the late decisions so holding are Trenton Banking Co. v. Rittenhouse, 96 N.J.L. 450, andVanHorn v. Huegel, 104 Id. 106." Golden Realty Co. v.Grant Building, c., Association, 109 Id. 129, 131.
The judgment will be affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 13.
For reversal — None. *Page 450